[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MODIFICATION OF JUDGMENT
The plaintiff seeks to modify the judgment in accordance with his bill of costs dated March 8, 1993. He seeks $515.00 in costs.
The court finds he is entitled to the following:
       Entry fee                           $ 90.00 Sheriff's fee                         38.00 Complaint                              5.00 Paid to clerk to modify judgment      60.00 Proceedings before trial              10.00 (see 52-257(c) ------- $203.00
Accordingly, the plaintiff shall be allowed costs in the amount of $203.00.
Allen, J.